 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   OSCAR C. ESPARZA,                        Case No. 2:17-cv-03168-AB-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   JOE A. LIZARRAGA, Warden,
15                       Respondent.
16
17         Pursuant to the Order Accepting Findings and Recommendations of the
18   United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed with prejudice.
21
22   DATED: October 28, 2019
23
24                                     ____________________________________
                                       ANDRÉ BIROTTE JR.
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
